..




                                                                           ‘, a.
 OFFICK   OF THE   ATTORNEY          GENERAL      OF TKXAS

                       AUKTIN




                                               thir do~rtment,     rhloh
ior tha uko                                    0 l# r 0u0ms

                                             06 br vlrtua    of
                                            lr a eo r io n,wth
                                            h 088i0o r r d0r
                                      8I a n6 IIwnl storer
                                      la d tho motor fuel




                    sot
                                       naval rtorrr, in
                                 r    k no wnlI     the Buok
                              rn-mrtwright           Ireon   Ai6


                        out below ruoh portlom o? our Motor                        .-
                    or tha Ka~6oll-c8rtwrlght       ~oarnl Aid Aot
                      1 l~mmrhg           your auertlonr. m880 lrotr


          “Zoxa* Kotor ?url hxfag            Aot:

       “(arl’heroahall ba aA im hornby 1ori.d and
     impor      (oxaopt a horolndtrr      protlded)
     the tlrnt #ale, dhtributlon,       or wo OS 10Y zg
     ru0i  in thi8 atate aa oooupatioaal or alroi84
     tar or r0ur (4) 00th pat muon          or rr~0ti0e.-
   ‘r;     ;he;r”’   80 rold di8tribut8d.     or Wed in
                     tr8m drtributor who 88k88 0
     iir8t 8818'Or dlrtribution 0r utor ruqr          ia




                                                                                        I
                                                                                                          890   *
Bon. Oeo. 8. Sh8gglrd, Fag8 8




        thi8   St&8 rOr            My   pUrpOa8              Wh8t808v8r         Shdl,
        ai   th8 th8 O?            ‘UOh  ‘Ill8
                                     di‘trfbUtfOll,001. Or
       1800 th8 said tax rroo thr puroharsr or rsolp-
       lent 0r 8aid motor fU81,   in adtlltloato hi‘
       881lin6 prio8, ana shall r8port aad pay to tho
       St&O   Or T8X88 th8 WX 80 OOfl88t8d     at   th8
       tlmo  and in the mum8r her8lnaft8r prorl68d.
       tr8ry ruoh dlrtributor 8hall a180 br liabl8 to
       th8 Sk&t8 Or T8X1h8 rot th8 Mild    t&X Of rOUr
        (4) 88nt‘ per pllon On 8aOh WllOn Of motor
       f~81 or rm0ti0d     part therrof    118814 or oon-
       rued   b him nab r&all ropart and p87 ~16 tax
       8‘ h8r8IMrt8r prOtt686.‘

                  C8uokAi88nbMt                 CO th8 IiapWkCartWrfght t8U8tcrl
Ai6    A8tS

               “SOOtion 10. (8) That    all tax88 18V18d             by
        lllystit8,     T8rritory  Or th8 Dl8triOt        Of Coltmbla
        with r88jB8Ott0 Or =MWUOd        by,      ‘(Lf8,  ~tWOh8‘80,
        ‘tong8      Or U88  Or y8OfiD8 Or Oth8r WtOr 78hiO18
        fU818    My   bs 18Vi8d;  illth8 8a58 mbMIr 8od to th8
        ‘aae eXt8at. with r88Q8Ot to Such furl8 when ‘old
        by    Or    thtoU&h       Bolt        eX0h8~8.r           ‘hip      8tOl’88,      8hip
        88IViO8         StOr88,          808tw84rl88,             riiiiag         8taiOM,
        ffO8D88d tl'&ddr‘, Uld other ‘idfar 8g8flO~88,1008t8d
        on United Stats8 Military or other r88orvatlona,wh8n
        luoh tu818  ar8 Dot ior th8 8XO1W1?8    U88 Or th8
        United Stator. Suoh taxe8, 80 levi8d, lball be paid
        to the proper taxing authOrltla8     d the Stat8, T8rrl-
        tory or 'th8 Dl8trlot Or Columbia, within 8ho88 bordrx-8
        th8 ?888matifJti8afreoted My be loo&ted.      (!?&#aBi‘
        Our‘)                                                                                               c
             ‘(b) ThS OrriOOr in Oha~g8 Or 8UOh ?88O?T#ItiOa
        ‘hall, on or botorr the rlrte8nth day of eeoh mvllth,
        rubolt a written Skstement to th8 proper taxlag au-
        thOriti88 Of the Stat8 Territory Or th8 DirtriOt Of
        Columbia withia rbO88 krd8r8   the r888matiOn 18
        loonted, rhoring th8 arOUt Or ruoh motor fU@l with
        rerpaot to rhloh tax88 are payrrblounder rub-rsotlon
        (a) ror tb8 pr8oedlag month.”
                   38 d8U         it import&at t0 keep in mind th8 pUrpO88
8lld   tunOtiOn       Of there tW0 ‘tatUt88.                           OUr St8t8        ‘ktUt8   18   a
taxing aot          by virtue of rhloh the                      tegirlatur8 wlthia l~,#
oonStltut&Ollalpower8 h8                          lOtie        lO 8XOi8e t&X UDOD th8 fi?8t
                                                                 891

Hon. oeo. a. Shs&Q&rd, Psge s



                              J
S&18,-th8 first dlrtrlbutloa, 01 th8 rk8t WI I& this
st‘t8,  uhloh i‘ d8‘i&Mted   l8 .a OaOUQatiO4l Or &XO&‘a
tax.   Th8 ib~d8lI-C.tiWrightt868r.l hid &t 18 8 p8r-
a18SlV8 Or OOIlgr8‘81OUi1@Wit Or vU8r t0 th8 atat
t0 18V7 th8 kX      oa orrtaia yrn0188 or irutru88nt811-
tt88 lld8r p868MY jPritiiOt&OllfOO.te6 00 t7dt8d 8t‘t.S
mllltam or MVal i888rVrtkmS, vhloh Oth8rWi88 might b8
8x-t    under th8 ?rdaral Conitltutlon.

           rh8 ObrfOw intOn% Or Our 8ktUt8 18 to 18~~ th8
kx   a&net     thr uaar or 80nmm8r or 8stor fu81, but the 6ts-
tributor 1s Ooll8titUtrd   th8 OOll8OtiEl@ r(leI%Oy Of th8 8kt8
iOr the OOll8OtfOJtOr th8 taX. xt 18 OlUr         th8t th8 tu 1‘
lmpo88d upon only on8 ulr or dirtrlbutloo and not upon suo-
08881r8 or sub88qu8nt *a188 br dlrtrlbutloor. This 18 alrr
rror th8 r0imitig     pert 0r th8 rtatut8r
              “Ia woh 8Ub88qU8lkt 8is18 Or di8tributloa Of
       #tot fU81 HpOn rhloh th8 tax Of your (4) oantr
        8? ailOn h8‘ b88a OOlleOt.6, th8 Pid      kX sh8ll
       E 8 8 xdad to the 881114 prior, 80 that 8uOh tat
       18 paid titiMt817    by th8 psr8Oa U‘iIqJ Or OoaM-
       ily uld aotor ruei ror the purpose of ~snentlai5
       power ror the propulsion oi any motor r8hlolr~   up-
       On th8 pub110 hi@iWa)r Oi thi‘ Stat8.-

            wr drw it h8ipiul as u8 prooerd to not8 oortaln
68rfkdtfOM    OontafA8d in Art1018 9055b-1, Just a8 th8 oourt
did   in the consld8ratloa 0r th8 0850 0r st8t8 ** city 0r 151
-80 (Suprem Court), 143 S. 11. ted) 368, in aonrtrulng our
rotor tu81 t&X StatUtO 88 it th8a ut8tod Olidb8iOr8 it -8
-8lld8d.    Mach mid iA thf8 Oar8'f‘ not iMppropriat8 in
OOlUid8r14 ‘Ut pr888Ut Statute. Th8 OOUrt d88m8d it heJpfu1
to AOt8 the derblftiOJl‘  OOl+iWd   in th8 .Ot, 88~8Oi.lly th8
drfinltlon or the tax, which was the sea8 a8 sontalnrd In th8
pr88ent aot, 8nd 18 aa r0iiw8:
           *An oo8upatlon  or 8x0188 tax 0r 40 prr gallon
       0r motor rue1 or tnotloaal part ther8oi.w
             The tax,   by   th8 8x~r.S‘ landuad8 Oi th8 #t#tuta, is
                                  Urtributlon, or rirst  U8e  0r motor
                                        8utUt8  d8rmS      rir8t 8818
thwr
             *fret rale) shall a8aa th8 rir8t ma18 or
       dlrtrlbutlon ia thlr Btat8 or motor fuel r8ila8d,
       bl8ndrd import&      into, or la any othrr Itlnn8r,
       produord  in, aoqulrad   or brought into this Stat8."
                                                                892
&I.   080. 8. Shrpwtb,       Pad8 d



           uho und8r th8 8tatUte laltlat88 a ffr8t 8.18,
a dl8trlbutlon or we 0r motor furl upon whloh #8 tax
1s 18Vf86? The sta tute ln8w8rsl (a) "di8trlbutor*. aho
18 a *418trlbutor"9 Adala thr statute  amr8rs 88 r0lidwt

            lDl8trlbutor shall m8aa 8nd lnOlu48 8~817
      p8rron in this stat8 uhe f8ffn88, di8tfii8,  maauu-
      $8OtU?8‘, prOdUO     blend‘, Or OO~~Ound‘ motor
      furl or bl8nd86 rCerlal8, or in any other msnaer
      lo q ulrorr rp08808888 motor rue1 or bl8nd8d mt8?-


      8hlpsr trsn8portr          or fmortr any mtor turl or
      bl8nd8d   Ilot8rial   ht0     thi8   sat8   8nd mk88 #8
                      ~8.   or    df8tribUtfOa    0


      iiVA.idr88fdU8nt Or MtuiOi 88, OOm8Oay m
      as drip lp8olfne, or rho 18 r88pOllSibl8 for tb
      produotlon or r08386tf0aor raid drip ga8olln8,
      lAtcllltiOM1.4Or Othorri.8, WA1888 88id p?OdUOt
      18 tOta.klyd88trOy8d Or r8adsr8d lleUtFa1 8‘ motor
      rue1 or a8 a produot o&p&b18 0r w8 as Potor furl
      in thf‘ 8tat8." (m@B818    -8)

          In order that  th,rr b8 DO lOOph818 for 8‘oape in
thorn8ln8tanoe8 wherr th8 tax rallr upon the rir8t un8 or
dl8trlbutlon 0r notor ru0i a8 di8tingul8h8d from a ri t
      W8 &gain loo& to Oarkin d8iinftiOM    OOntainO&kthr
w     tnhrs8 ar8 as roii0w88

           Thr trra *user* shall br OoMtrued to moaa any
 perron who us88 or OOMwe8     *liqUeff86 68888" and wOthW
 liquid tu81“ within this stat8 in int8rMl      oomburtloa
 8fl&88 iOr th8 68Il8lWtiOll  Of pOW8r to prop81 motor Vrhi-
 018‘ UpOn th8 publio  hi&W~y‘   Or this stat8.

           ~~Dirtrlbutlon~ shall me&a and fno1rsd8 my
 tran8aotlon8, other than a 8818, In whioh ora8rshfp or
 tit18 to motor fU81, or any 48riratlt8 0r 8iud8 011 or
 artural gas, p8808 rma on0 prr8on to aaoth8r.m
             **peraon~ ah811 m8an and lnolud8 every lndlvfdual,
 if&-m,,a88oolatlon,  joint #took oompaay, 8 ndioat8, Oogmtner-
 #hfp;oorpor&tion (publlo, prlvatr or mun Ialpal), truULlt88,
 lgenOy.or ro08fV8rs' (gmphaSi8 OUr8)
           "bSh?w    4hSll m@UA Sad iAOlUd4 4V4ry p4r4OA
other-than a Uatributor who ,~~ea      in the bualneaa iA
this stata of dlatributiog   or adlily aotor fuel within
this State.’
             To vita AU?.    06rtSiA tsrO8 Wad iA this
                                  t&t
a6t ba uniformly Pndrratood 8Ad unlfo?ml~ applied, the
La~lalAtUra  8laOteU to defA4 them, and to tit880 drfini-
tioaa IV. mat ld h o r o .
             8umarirlng          further,   what vm ham mdeutorod    to
lu yla lr p r a a aby
                    e6Juatior Crltr fA the aaaa of Sktr              t.
City Of a h80,     APPZ’U, a4 iDfhW41

             Vroa        th elararal lta9utory prorialonr it la
     WfbOAt       *bat     th0 LO&4kU$iVr LAbAt, 44 4Xg44444d
     iA the abovr 4t4tuta4,            14 to   impose a motor tual
     tUX Of tOUP          WA%4    p4r @lOA     OA the fir.% 4Uh Of
     motor ru41,     wham lu6h furl la aotually aold lo
     Texw . xt la furthrr        WtldaAt that the L*glalaturr
     iAt8nd4d to imp040 a four 84At4 p4r @llOA user
     tax    011all rotor fuel Web OAthr publio highway8
     of this stat0      in IA~~uA~w$ whuro the user obtuha
     lua h   mo to rtUe1 UAbr lu4h O~rOUaatAAOaa that AO
     8otuul    aalr theroot    wuwpina    in Twaa.
     4tUt.d. Wheo OUZ leotO?t&id tax 14~4 Or0 Tea    v    lAd
     oOn8t~rU ~8 u WholQ. it l8 evident        that the tax
     Xoriod ror use of motor fuel in thla state SoQ
     ha@ ~UX l.rvLedfor aalr OZ plotorfurl ara the
     aam.         On&ort&ulxiwaar wo r d4OS the atatut 0,us*
     GotOr          heel
                       WithOut 8AtUai  441@ iA thla State
     ia still a statutory lalet that ia.‘to4s~~ ‘firat
     uaaq    la  ~rirat
                  tha   aale’ for taxation ~urpoaiiT-
     where tbrr4lia AO aotwl rlrat lala.~ (mphaaia     oura)
           kplii'yiag iurtbar, a *diatrlbutor* or %¶4aler*
may ba sot OAly a. O@&laOtin# l& .AO   iAy behuli Of thm Stata
ror the oollrotion 0r a tax UpOA thr motor fusl diatrlbuted
or aold by ft, bu8 a U4.P    Of motor fud UPOA it8 OUA 4OoDUAt;
in both inatanoaa, ltable to aooount tar and pay the tax 88
provided fn the aMtut     to thr Coaptroll4r ot Publie Aooounta.
           ll4do sot oonatrw the oaa4 of Standard Oil Comp44y
of Calliornf4 T. JO~ASOU (United Stutoa Suprrnw Court), 86
I,. I@¶.1611, ~8 holding tbt iA no atsat My the 8tate laty 4A
lxoim~awx OA tha luh, dlatributloa,   or we 0r motor fUal,but
14ft th4 QUO4tiOA op4A if it lhoul6 OOA. t0 tb4 OoUrb Upon 4
oorrwt drterainutloa by the Suprsmr Court of Calltoml4 of thhr
lt6tua of Poab hOhange4 aAd l?a~alStOPa ua yadaral iAat~-
.uo5tulltl*a. YOr8OfaC, it do@4 AOt&&l@W hl t&i4 OU4e WhUt
                                                                          894

Hon. 01~0 )I. Sheppard,      P&JO 6



raoognitlon, Ii u~y,     lcoorded by the Court to the
                      *a s
fiuydrn-cutwrlght todual  Al4 not in rraohing its
doolaicfn.
            WI, tbereforr, isal ju.ntlfiedby the upreaa     pro-
rlalona   of our motor fuel   tax law and the Hayden-Cartwrlgit
Tadrral &ld Act,  and thr aUthOrltY of Stat@ v. City oi El
P u SO,lupru, in holding that    tha dellvery IA Tour to a post
lxohango or naval sto r e by l ~biatrlbutor*   aonatitutra  a
first sale upon whioh thr distributor should oolleot and remlt
the motor tueil tax, lxoept upon auoh motor fuel us used bx-
olualraly by the United States Oorrrnmat.             Aa we htwr noted,
howore?, the ltattltr prorldra that in aaoh          aubaaquant   anlaor
dlatrlbutlon of motor f’url upon whioh ths tu           of 4# par gallon
baa been oollaeted,    the as14 tax shall br lddrd to the lalllag
prloe, so that auah bar la paid ultiaratdy by the person using
or conaumlag au14 tax for furl tar the propulsion         of any motor
+ehiolr upon the publio hl@nmya of this Sktr.           In other words,
a post exebanga or mm1 stare that ha& paid tha tax to the
diatrlbutor  aa4 subsequently      rolls to tho user, other than to
tha United Statra Qovernaont, la authorized un4er the law to
reimburse ltsrli    by oolleotln(l    tha tax tron tha ultieste  user,
            30 trust   we bare ~48    plain   our   views.
                                       Vary truly     yours
                                      ATTQR~XYWNERALGy TXSAS




LPL:RT




                                                                    0
                                                                         APPROVED
                                                                          O?INlON
                                                                         WYYIITLR

                                                                     .1- olA*lu